Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 1 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 2 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 3 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 4 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 5 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 6 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 7 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 8 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 9 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 10 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 11 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 12 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 13 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 14 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 15 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 16 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 17 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 18 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 19 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 20 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 21 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 22 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 23 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 24 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 25 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 26 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 27 of 28
Case 19-20368   Doc 9-2   Filed 09/06/19 Entered 09/06/19 14:13:37   Desc Exhibit
                                    Page 28 of 28
